Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific crosslinker as sulfo-SANPAH); and Species B (i.e., a single and specific means of exposing light to the surface if a spacer is present as UV light) in the reply filed on March 1, 2019, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-23 were originally filed on July 12, 2017. 
The amendment received on 4/9/19, canceled claims 2-7, 9, 13, and 21; amended claims 1, 8, 14-15, and 23; and added new claims 24-46.  The amendment received on January 27, 2020, amended claims 1, 14-16, 24, 31, and 40.  The amendment received on 1/27/20, amended claims 1, 14-16, 24, 31, and 40.  The amendment received on August 10, 2020, amended claims 1, 14-15, 18, 24, 31-33, 40.  The amendment received on April 19, 2021, amended claims 1, 24, 31, and 40.  The amendment received on December 29, 2021, canceled claims 8, 16, 32-33; and amended claims 1, 14-15, 17-20, 24, 30-31, 34-37, 39-40, 43, and 45.  The amendment received on April 19, 2022, amended claims 1, 24, 31, 37, and 39-40. 
Claims 1, 10-12, 14-15, 17-20, 22-31, and 34-46 are currently pending and claims 1, 10-12, 14-15, 17-18, 20, 22-31, and 34-46 are under consideration as claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 9, 2019.

Priority
The present application claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/361,259 filed July 12, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
Regarding claims 10-12, 25-27, 41-42, and 46, the present specification defines “viable” as referring to any cell or group of cells that have demonstrated the capability of growing, dividing, developing and/or differentiating (See present specification, pg. 17, lines 30-31).  It is noted that the present specification does not define what constitutes the attached cells remaining “functional” and how it is distinguishable from remaining viable.  Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  “Functional” is defined “affecting physiological or psychological functions but not organic structure” or “performing or able to perform a regular function” (See Merriam-Webster, “Definition of functional,” available online at https://www.merriam-webster.com/dictionary/functional, 12 pages (accessed on 7/22/19) at pg. 2) (cited in the Action mailed on 7/29/19).  As such, the definition of viable and functional overlap.  Thus, please note that the Examiner is interpreting the scope of claims 10-12, 25-27, 41-42, and 46 such that if a prior art reference teaches that the attached cells are viable for at least 7 days and/or at least 14 days, then the prior art reference necessarily teaches that the attached cells remain functional for at least 7 days or at least 14 days.

Response to Arguments
Applicant’s arguments, see Response, filed 4/19/22, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1, 24, and 40 have been withdrawn.

Applicant’s arguments, see Response, filed 4/19/22, with respect to 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 31-39 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 4/19/22, with respect to obviousness-type double patenting rejections have been fully considered and are persuasive.  The rejection of claims 1, 10-12, 14-15, 17-18, 20, 22-31, and 34-46 as being unpatentable over claims 1-2, 6, 10-12, 14, 16, 18, 21, 23-25, 27-32, and 34-36 of copending Application No. 15/648,319 (Levner et al. (IV) U.S. Publication No. 2018/0024119 A1); and over claims 13, 16-20, 23, 25-27, 30 and 32-33 of copending Application No. 15/648,352 (Levner et al. (V) U.S. Publication No. 2018/0024120 A1) has been withdrawn.

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites in part (a) that the microfluidic device comprises: (i)…(i)…(iii)…, and (iv)…  It is respectfully requested that claim 1 recites in part (a), that the microfluidic device comprises: (i)…(ii)…(iii)…, and (iv)… in order to be grammatically correct.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities:  claim 31 recites in step (d) at the end “and”.  It is respectfully requested that claim 31 removes the “and” at the end of step (d) since step (e) is not the last step.  Appropriate correction is required.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 10-12, 14-15, 17-18, 20, 24-31, 34-35, and 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 11/20/20), BioLamina, “General Laminin Information,” available online at http://www.biolamina.com/laminin-product-questions-answers, 5 pages (2014) (cited in the Action mailed on 7/29/19), and Bhatia et al. U.S. Publication No.2006/0270032 A1 published on November 30, 2006 (cited in the Action mailed on 7/29/19), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 7/29/19), Ali et al., BioRes Open Access 2:241-249 (2013), and Filip et al., Circulation Res. 59:310-320 (1986).  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1, 7, 9, 11, 17, 20, 22, 24, 29, 31, 38-40, and 44, with respect to a method comprises (a) providing a microfluidic device comprising a microchannel comprising a PDMS surface, a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel, a source of UV, and a sulfo-SANPAH crosslinker comprising an UV light reactive portion and a chemically reactive portion; (b) exposing the UV light reactive portion to the UV source; (c) covalently attaching one or more extracellular matrix proteins to the chemically reactive portion of the sulfo-SANPAH crosslinker; (d) seeding viable cells on the treated surface so as to create attached cells; (e) flowing the fluid from the fluid source through the microchannel so as to create flow conditions, and (f) culturing the attached cells under the flow conditions as recited in claim 1; with respect to where (i) the exposing the UV light reactive portion comprises introducing the crosslinker or a solution containing the crosslinker to react with the surface during the UV light exposure, and (ii) covalently attaching the at least one extracellular matrix protein comprises introducing at least one extracellular matrix protein, or a solution containing at least one extracellular matrix protein to react with the crosslinker as recited in instant claim 14; with respect to where the introducing the crosslinker in (i) further comprises exposing a selected area or pattern of the microchannel surface to the UV light source to create a selected area or pattern covalently attached to the UV light reactive portion of the sulfo-SANPAH crosslinker as recited in instant claim 15; with respect to (a) providing a microfluidic device comprising a microchannel comprising a PDMS surface disposed within the microchannel, a sulfo-SANPAH crosslinker comprising an UV light reactive portion and a chemically reactive portion, a source of UV, and a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel; (b) exposing the UV light reactive portion to the UV source; (c) covalently attaching one or more extracellular matrix proteins to the chemically reactive portion of the sulfo-SANPAH crosslinker so as to create a treated patterned surface; (d) seeding viable cells on the treated surface so as to create attached cells; (e) flowing the fluid from the fluid source through the microchannel so as to create flow conditions, and (f) culturing the attached cells under the flow conditions as recited in claim 24; with respect to where the microfluidic device further comprises a membrane as recited in instant claims 29, 38, and 44; with respect to where the membrane comprises the PDMS surface as recited in instant claim 39; with respect to (a) providing a microfluidic device comprising a microchannel comprising a PDMS surface disposed within the microchannel, a sulfo-SANPAH crosslinker comprising an UV light reactive portion and a chemically reactive portion, a source of UV, and a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel; (c) irradiating an area with the source of UV in the presence of the sulfo-SANPAH crosslinker such that the UV light reactive portion covalently attaches to the area; (d) covalently attaching one or more extracellular matrix proteins to the chemically reactive portion of the sulfo-SANPAH crosslinker so as to create a treated patterned surface; (f) seeding viable cells on the treated surface so as to create attached cells; (g) flowing the fluid from the fluid source through the microchannel so as to create flow conditions, and (h) culturing the attached cells under the flow conditions as recited in claim 31; and with respect to (a) providing a microfluidic device comprising a microchannel comprising a PDMS surface disposed within the microchannel, a sulfo-SANPAH crosslinker comprising an UV light reactive portion and a chemically reactive portion, a source of UV, and a fluidic source comprising a fluid wherein the fluidic source is in fluidic communication with the microchannel; (b) covalently attaching one or more extracellular matrix proteins or peptides to the chemically reactive portion of the sulfo-SANPAH crosslinker so as to create a treated patterned surface; (e) seeding viable cells on the one or more proteins or peptides so as to create attached cells; (f) flowing the fluid from the fluid source through the microchannel so as to create flow conditions, and (g) growing the attached cells under the flow conditions as recited in claim 40:
Kim et al. teaches a microfluidic device for cardiovascular flow profile generation comprising a substrate, one or more microfluidic channels, at least one microfluidic pump, and one or more valves comprising a vertical membrane actuable as a lifting gate valve, wherein the actuated microfluidic pump mimics the pulsatile flow of fluid within a cardiovascular system (note: constitutes a microfluidic device as recited in instant claims 1(a), 24(a), 31(a), and 40(a), a fluidic source comprising fluid in fluidic communication with the microchannel as recited in instant claims 1(a)(ii), 24(a)(iv), 31(a)(iv), and 40(a)(iv), and flowing fluid from the fluid source through the microchannel thereby creating flow conditions as recited in instant claims 1(e), 24(e), 31(g), and 40(d)) (See Kim specification, paragraph [0016]-[0017], [0046]).  The microfluidic channel may be comprised of PDMS and at least one of the channel and the membrane surfaces may be coated with at least one of valvular interstitial and endothelial cells (note: constitutes a microchannel comprising PDMS membrane surface as recited in instant claims 1(a)(i), 24(a)(i), 29, 31(a)(i), 38, 40(a)(i), and 44 where the PDMS surface is disposed within a microchannel as recited in instant claims 24(a)(i), 31(a)(i), and 40(a)(i), seeding viable cells on the PDMS surface so as to create attached cells as recited in instant claims 1(d), 24(d), 31(f), and 40(c), and culturing/growing the attached cells under the flow conditions as recited in instant claims 1(f), 24(f), 31(h), and 40(e)) (See Kim specification, paragraph [0018], [0046]).  Kim et al. also teaches as an example that confluent valve interstitial cell cultures were established on PDMS membranes modified with a crosslinker and RGD adhesive peptide (note: constitutes covalently attaching one or more extracellular matrix proteins or one or more collagen or fibronectin proteins (i.e., laminin is an extracellular matrix protein that contains a RGD sequence motif as evidenced by Ali et al by teaching that laminins are key extracellular matrix components and regulators of cell adhesion, migration, and proliferation where several cell binding motifs based on laminin-derived peptides have been investigated for approaches to modulate cell adhesion including those based on the RGD, IKVAV, and YIGSR amino acid sequences (See Ali article, abstract; pg. 241, col. 1, 1st paragraph to col. 2, last paragraph), and collagen and fibronectin are extracellular matrix proteins that contain a RGD sequence motif as evidenced by Brake et al. by teaching that RGD sequences can be found in fibronectin, vitronectin, and collagen and constitute extracellular matrix attachment sites used for integrin-mediated cell adherence during development and differentiation (See Brake article, pg. 1275, col. 1, 1st paragraph)) as recited in instant claims 1(c), 24(c), 31(d), and 40(b) to the attached crosslinker to create a treated surface as recited in instant claims 14(ii) and 24(b), and culturing/growing the attached cells under flow conditions as recited in instant claims 1(f), 24(d), 31(f), and 40(c).
In a specific embodiment in Example 2, Kim et al. teaches that microfluidic channels and membranes are modified by dynamic fibronectin (i.e., an extracellular matrix protein) coating or photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide based on previously developed methods (note: constitutes a microfluidic device comprising a membrane as recited in instant claims 29, 38, and 44 where the membrane the PDMS surface as recited in instant claim 39; constitutes an sulfo-SANPAH crosslinker having a UV light reactive portion and a chemically reactive portion as recited in instant claims 1(a)(iv), 24(a)(ii), 31(a)(ii), and 40(a)(ii), and exposing the UV light reactive portion of the sulfo-SANPAH crosslinker to UV light thereby covalently attaching the crosslinker to the surface (photochemical crosslinking necessarily must utilize UV light from a UV source thereby requiring a source of UV light in order to facilitate the photochemical crosslinking) as recited in instant claims 1(a)(iii), 1(c), 14(i), 24(a)(iii), 24(c), 31(a)(iii), 31(d), 40(a)(iii), and 40(b), and constitutes covalently attaching one or more extracellular matrix proteins (i.e., fibronectin or RGD peptides) (see discussion supra) covalently attached to the sulfo-SANPAH crosslinker as recited in instant claims 1(c), 14(ii), 24(c), 31(d) and 40(c)) (See Kim specification, paragraph [0065]).  As evidenced by Brake et al., RGD sequences can be found in fibronectin, vitronectin, and collagen and constitute extracellular matrix attachment sites used for integrin-mediated cell adherence during development and differentiation (See Brake article, pg. 1275, col. 1, 1st paragraph).  As such, Kim et al. suggests where the extracellular matrix protein encompasses collagen, which necessarily contains RGD sequences.  After PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (note: constitutes a plurality of cells attached to the extracellular matrix proteins or peptides and are grown such that the cells are viable and attached to the peptides under flow conditions (grown to confluence) (See Kim specification, paragraph [0065]).
Although Kim et al. does not expressly teach or suggest how the sulfo-SANPAH crosslinker is reacted with the PDMS membrane surface, other than teaching that it is photochemically crosslinked together, and how the RGD peptide is reacted with the sulfo-SANPAH crosslinker, Kim et al. teaches that these means are well known in the art (i.e., previously developed methods).  Viovy et al. teaches one such developed method.  
Viovy et al. teaches a device for cell culture comprising a support defining a first microfluidic chamber intended to be seeded with a first cell culture and at least a second microfluidic chamber and a fluidic interconnection system connecting the first and second microfluidic chambers and enabling cell extensions where the interconnection system can comprise a plurality of microchannels (See Viovy specification, paragraph [0017]-[0019], [0022]).  The interconnection system can comprise at least one portion of which the surface has been chemically or biochemically treated so as to have an affinity for at least one type of cell (See Viovy specification, paragraph [0034]).  The chemical treatment can comprise exposure to at least one type of molecule selected from fibronectin, cadherins, collagen, laminin, molecules comprising succinimide groups, sulfo-SANPAH, and photoactivatable reactive chemical molecules (See Viovy specification, paragraph [0035]).
In particular, Viovy et al. teaches that PDMS is used, which once crosslinked, has properties that are very suitable for cellular and molecular biology transparent, not very reactive, and biocompatible (See Viovy specification, paragraph [0190]).  However, PDMS is not a surface to which neuronal cells naturally adhere nor does adhesion proteins such as fibronectin or collagen adsorb to PDMS (See Viovy specification, paragraph [0191]). As such, it may be necessary to chemically bond the adhesion proteins to the PDMS by means of either polylysine, which is commonly used and adsorbs to the walls and enables cell adhesion, or a photoactivable crosslinker such as sulfo-SANPAH (See Viovy specification, paragraph [0191]).  Sulfo-SANPAH is a molecule which has, at one of its ends, a photoactivable nitrophenyl azide group that binds with the PDMS under UV radiation thereby constituting a light reactive moiety of the sulfo-SANPAH crosslinker (See Viovy specification, paragraph [0191]-[0192]).  At the other end, the sulfo-SANPAH crosslinker has an N-sulfosuccinimidyl ester group which has the particularity of being very reactive with amine functions (amidation), which are very common in proteins (See Viovy specification, paragraph [0192]) thereby constituting a chemically reactive moiety of the sulfo-SANPAH crosslinker.  Thus, in light of such functionalities and given that Kim et al. teaches that the PDMS surface is photochemically conjugated to the RGD peptides via a sulfo-SANPAH crosslinker, an ordinary skilled artisan would be motivated to react the photoactivatable nitrophenyl azide group (i.e., an UV light reactive moiety of the crosslinker) with the PDMS surface in order to conjugate the crosslinker to the PDMS surface and then conjugate the N-sulfosuccinimidyl ester group (i.e., a chemically reactive moiety of the crosslinker) to an amine group of the RGD peptide (note: a collagen protein comprises RGD sequence motif) in order to conjugate the RGD peptide to the PDMS surface thereby suggesting the claim limitations as recited in instant claims 1(b), 1(c), 1(d), 14(i), 14(ii), 15, 24(b), 24(c), 24(d), 31(c), 31(d), 40(b), and 40(c).

For claims 1(e), 10-12, 24(f), 25-27, 31(h), 40(e), and 41-42, with respect to where the attached cells are cultured for at least 7 days as recited in instant claim 1(f); where the attached cells further remain viable for at least 7 days as recited in instant claim 10; with respect to where the attached cells further remain functional for at least 7 days as recited in instant claim 11; with respect to where the attached cells further remain functional for at least 14 days as recited in instant claim 12; with respect to where the attached cells are cultured for at least 7 days as recited in instant claim 24(f); with respect to where the attached viable cells further remain viable for at least 7 days as recited in instant claim 25; with respect to where the attached viable cells further remain functional for at least 7 days as recited in instant claim 26; with respect to where the attached viable cells further remain functional for at least 14 days as recited in instant claim 27; with respect to where the attached cells are cultured and remain attached and viable for at least 7 days as recited in instant claim 31(h); with respect to where the attached cells are grown for at least 7 days as recited in instant claim 40(e); with respect to where the attached cells further remain viable for at least 7 days as recited in instant claim 41; with respect to where the attached cells further remain functional for at least 14 days as recited in instant claim 42; and with respect to where the attached cells further remain functional for at least 7 days as recited in instant claim 46:
As discussed supra for claims 1, 24, 31, and 40, in a specific embodiment in Example 2, Kim et al. teaches that after PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (note: constitutes a plurality of cells attached to the extracellular matrix proteins or peptides and are grown such that the cells are viable and attached to the peptides under flow conditions (grown to confluence) (See Kim specification, paragraph [0065]).  Kim et al. does not specify that the cells remain viable and attached or functional and attached to the one or more proteins or peptides for at least 7 or 14 days under the flow conditions.  
However, as discussed in this rejection, the combination of references renders the claimed method obvious by suggesting the claimed manipulative steps utilizing the structure of the claimed microfluidic device.  In particular, Kim et al. teaches that microfluidic channels and membranes are modified by photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide and after PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells. As such, the cells remaining viable and attached or functional and attached to the one or more RGD peptides or one or more extracellular matrix proteins for at least 7 or 14 days under the flow conditions, which are not limited, would necessarily result from the manipulative steps and the microfluidic device structure suggested by the combination of references.  Given that the claimed manipulative steps of the claimed method, which utilize the claimed microfluidic device is rendered obvious thereby constituting a known method of culturing cells by using a known microfluidic device structure, the functional property (i.e., cells remaining viable and attached for at least 7 days or functional and attached for at least 7 or 14 days) does not state a condition that is material to patentability that would further limit the claimed method.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the functional property (i.e., cells remaining viable and attached for at least 7 days or functional and attached for at least 7 or 14 days) is an intended result flowing from the claimed manipulative steps by using the structure of the claimed microfluidic device that gives little meaning and purpose to the claimed method.  Accordingly, claims 1(e), 10-12, 24(f), 25-27, 31(h), 40(e), and 41-42 recites an intended result that does not render material to patentability with respect to where the cells remain viable and attached or functional and attached to the one or more RGD peptides or one or more extracellular matrix proteins for at least 7 or 14 days under the flow conditions.
Additionally and/or alternatively, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s microfluidic device differs and, if so, to what extent, from that of the discussed reference (i.e., Kim et al. teaches culturing cells using microfluidic channels and membranes that are modified by photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide and after PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells).  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

For claims 1, 24, 31, and 40, with respect to a method for culturing cells:
Kim et al. teaches that the hydrophobic surface of the microfluidic device can be modified into an environment that promotes cell growth to confluence (See Kim specification, paragraph [0053]).  Moreover, Kim et al. teaches that the present invention (i.e., the microfluidic device/system) provides for the establishment of tissue cultures on the valve structure and the demonstration of the 3D architecture of the constructs (See Kim specification, paragraph [0053]).  Therefore, the teachings of Kim et al. satisfy the claim limitation with respect to a method for culturing cells as recited in instant claims 1, 24, 31, and 40.

For claims 15, 17-18, 20, 24(a)(i), 24(c), 28, 30, 31(b), 31(c), 37, 40(a)(i), 40(e), 43, and 45, with respect to where the introducing the crosslinker in 14(i) further comprises exposing a selected area or pattern of the microchannel surface to the UV light to create a selected area or pattern as recited in instant claim 15; with respect to where the exposing the selected area or pattern comprises masking the light so as to select the selected area or pattern as recited in instant claim 17; with respect to where the exposing the selected area or pattern comprises projecting the light in a light pattern so as to select the selected area or pattern as recited in instant claim 18; with respect to where the selected area or pattern comprises a linear pattern as recited in instant claim 20; with respect to where the microfluidic device comprises a microchannel comprising a PDMS patterned surface as recited in instant claim 24(a)(i); with respect to where the one or more extracellular matrix proteins are covalently attached to patterned surface so as to create a treated patterned surface as recited in instant claim 24(c); with respect to where the patterned surface is a linear patterned surface as recited in instant claim 28; with respect to where the membrane comprises the patterned surface as recited in instant claims 30 and 45; with respect to masking a portion of the PDMS surface to create a selected area or pattern as recited in instant claim 31(b); with respect to irradiating the selected area or pattern with the source of UV light as recite in instant claim 31(c); with respect to where the PDMS surface is a linear patterned surface as recited in instant claim 37; with respect to where the microfluidic device comprises a microchannel comprising a PDMS selected area or pattern as recited in instant claim 40(a)(i); with respect to where the attached cells are grown along the selected area or pattern under the flow conditions where the cells become aligned with the selected area or pattern as recited in instant claim 40(e); and with respect to where the selected PDMS area or pattern is a linear area or pattern as recited in instant claim 43:
As discussed supra for claims 29 and 44, Kim et al. teaches that microfluidic channels and membranes are modified by dynamic fibronectin (i.e., an extracellular matrix protein) coating or photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide based on previously developed methods (note: constitutes a microfluidic device comprising a membrane as recited in instant claims 29, 38, and 44).  Kim et al. also teaches that the valve and channel structure is comprised of a homogenous and isotropic material such as PDMS (See Kim specification, paragraph [0054]).  The platform may be developed using soft lithography, which means a family of techniques for fabricating or replicating structures using elastomeric stamps, molds, and conformable photomasks (See Kim specification, paragraph [0054]).  PDMS stamps are pieces of PDMS that have been patterned usually against a master to form a relief pattern used in soft lithography (See Kim specification, paragraph [0054]).  This PDMS stamp can be used in either its current form as a relief surface for techniques such as microcontact printing or can also be attached to an external source by tubing so that liquid may be passed through channels on its surface (See Kim specification, paragraph [0054]).  In this second case, it will often be laminated to a surface, referred to as a substrate, so that chemistry can be performed on that surface producing a pattern of the PDMS stamp on to the surface (See Kim specification, paragraph [0054]).  Alternatively, a PDMS stamp can be laminated to a second piece of PDMS to form a contained device (See Kim specification, paragraph [0054]).  It is possible to pattern PDMS with nanometer resolution (See Kim specification, paragraph [0054]).  Therefore, the teachings of Kim et al. satisfy the claim limitations where the introducing the crosslinker in 14(i) further comprises exposing a selected area or pattern of the microchannel surface comprises exposing a selected area or pattern of the PDMS microchannel surface so as to create a selected area or pattern as recited in instant claim 15, where the microfluidic device comprises a microchannel comprising a PDMS patterned surface as recited in instant claims 24(a)(i) and 40(a)(i), and where the membrane comprises a PDMS patterned surface as recited in instant claims 30 and 45 since the scope of these claims do not require a specific pattern and encompasses any general pattern.
Furthermore, Kim et al. teaches where the PDMS membrane surface can be micropatterned (See Kim specification, paragraph [0054]).  Kim et al. also teaches that the PDMS membrane surface is photochemically crosslinked to a RGD adhesive peptide via a sulfo-SANPAH crosslinker (See Kim specification, paragraph [0065]).  However, Kim et al. does not expressly teach that the crosslinked RGD peptides are conjugated to a specific location of the micropattern, i.e., masking or projecting.
Viovy et al. teaches that in a preferred embodiment, it may be desired to promote the adhesion of specific cells or cell compartments to specific sites, localized photoactivation can be used (See Viovy specification, paragraph [0194]).  For example, Viovy teaches that it is possible to use a mask (i.e., note: same as a photomask) so as to UV-illuminate only at desired sites, in order to create adhesion protein patterns (See Viovy specification, paragraph [0195]).  In an alternative preferred embodiment, Viovy et al. teaches that photoactivation by microscope can also be used by sending UV rays through a microscope where the UV rays can be projected onto the PDMS surface of the microfluidic chip (See Viovy specification, paragraph [0196]).  By placing a photomask with the desired patterns in the object focal plane of the microscope, the desired patterns are obtained on the surface of the microfluidic channels (See Viovy specification, paragraph [0196]).  Furthermore, the objective makes it possible to considerably narrow the size of the patterns of the photomask thereby making it possible to gain in terms of precision (See Viovy specification, paragraph [0196]).  Figure 8 depicts an example of a quartz mask that is etched with a multiplicity of patterns of microchannels and of cell chambers where the patterns include linear patterns (See Viovy specification, paragraph [0197]).  Therefore, the teachings of Viovy et al. suggest utilizing a photomask as recited in instant claims 17 and 31(b), or projecting a light pattern as recited in instant claim 18 in order to promote the adhesion of specific cells or cell compartments to specific sites such as in a linear pattern as recited in instant claims 20, 28, 37, and 43 thereby constituting where the RGD peptide is conjugated to the PDMS membrane surface via the crosslinker at a specific location, and thus, the cells are attached to the RGD peptide at these specific locations such that the cells are grown to confluence along and aligned along the desired micropattern as recited in instant claims 24(c), 31(c), and 40(e).

For claims 31(e), 31(f), and 34-35, with respect to storing the microfluidic device as recited in instant claim 31(e); with respect to seeding viable cells on the treated surface after storage so as to create attached cells as recited in instant claim 31(f); with respect to where the storage is a wet storage as recited in instant claim 34; and with respect to where the storage is a dry storage as recited in instant claim 35:
	Kim et al. teaches in Example 1 that the microchannel structure and a free-standing membrane are fabricated (See Kim specification, paragraph [0058]).  The surface of the structures was coated with PDMS and holes formed to replicate inlets and outlets (See Kim specification, paragraph [0058]).  The microchannel structure was then irreversibly bonded to the substrate containing the free standing membrane after plasma activation (See Kim specification, paragraph [0058]). Fabrication of micropumps was performed to generate desired pumping profiles and the valves are then capable of providing various transmissions of fluid representing blood flow through the channels (See Kim specification, paragraph [0058]).  Prior to cell growth on the valve, a preliminary experiment was conducted where FITC-fluorescence solution was flowed through the system to confirm valving capability (See Kim specification, paragraph [0058]) thereby demonstrating that cells were not immediately seeded and allowed to grow to confluence.  Moreover, it is noted that the scope of the claimed method does not limit the length of storage thereby encompassing any length of storage.  
As discussed in a rejection for claim 31 supra, in Example 2, Kim et al. teaches a system comprising a microfluidic device comprising a PDMS surface that is photochemically crosslinked to RGD adhesion peptides via a sulfo-SANPAH crosslinker (See Kim specification, paragraph [0065]).  After PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (See Kim specification, paragraph [0065]).  Therefore, when considering the Kim reference, as a whole, it would necessarily follow that storing the microfluidic device for any length of time after PDMS surface modification, but prior to seeding the surface with interstitial cells would have occurred.  Moreover, the device would have necessarily been removed from this storage because otherwise there would have been no way of seeding the surface with interstitial cells in order to grow them to confluence thereby satisfying the claim limitations as recited in instant claim 31(e) and 31(f). 
As discussed supra, Ali et al. teaches that laminins are key extracellular matrix components and regulators of cell adhesion, migration, and proliferation where several cell binding motifs based on laminin-derived peptides have been investigated for approaches to modulate cell adhesion including those based on the RGD, IKVAV, and YIGSR amino acid sequences (See Ali article, abstract; pg. 241, col. 1, 1st paragraph to col. 2, last paragraph).  Similarly, Brake et al. teaches that RGD sequences can be found in fibronectin, vitronectin, and collagen and constitute extracellular matrix attachment sites used for integrin-mediated cell adherence during development and differentiation (See Brake article, pg. 1275, col. 1, 1st paragraph).  As such, Ali et al. and Brake et al. evidence that laminin and collagen are extracellular matrix proteins that contains a RGD sequence motif.  
When the extracellular matrix protein is laminin, BioLamina teaches that laminin coated plates and diluted coating solution can be kept at 2-8ºC for up to 4 weeks (See BioLamina article, pg. 2, 2nd paragraph).  However, the plates should be sealed to prevent evaporation and contamination where the Biolaminin matrix will be inactivated if let dry (See BioLamina article, pg. 2, 2nd paragraph).  Thus, the teachings of BioLamina suggest storing a microfluidic device that comprises a laminin-treated surface in a solution thereby constituting where the storage is a wet storage as recited in claim 34.  
When the extracellular matrix protein is collagen, Bhatia et al. teaches the utilization of microfabrication techniques to create 2-D and 3-D cultures that comprise parenchymal cells (e.g., primary human hepatocytes) spatially arranged in a bounded geometry by non-parenchymal cells in a micropatterned co-culture (See Bhatia specification, paragraph [0012]). Bhatia et al. also teaches an in vitro cellular composition comprising one or more populations of parenchymal cells defining a cellular island and methods of making a plurality of cellular islands on a substrate comprising spotting an adherence material on a substrate at spatially different locations each spot having a defined geometric size and/or shape, contacting the substrate with a population of cells that selectively adhere to the adherence material and/or substrate, and culturing the cells on the substrate to generate a plurality of cellular islands (See Bhatia specification, paragraph [0014]-[0017], [0048]). Micropatterned cultures comprising cellular islands of parenchymal cells and stromal cells can be used where a microfluidic device can also have micropatterned culture areas in or along a fluid flow path (See Bhatia specification, paragraph [0048]-[0050], [0055]). The cellular islands on a substrate can comprise spotting or layering an adherence material on a substrate at spatially different locations each spot having a defined size and spatial arrangement (See Bhatia specification, paragraph [0056]) where the substrate/surface can be glass, polystyrene, silicon, PDMS, and the like (See Bhatia specification, paragraph [0057]-[0058], [0073]). Plus, Bhatia et al. teaches that the substrate can be modified to promote cellular adhesion and growth, e.g., coated with an adherence material, where a glass substrate may be treated with a protein such as collagen or fibronectin (See Bhatia specification, paragraph [0059], [0075]). Bhatia et al. also teaches that the type of adherence material, e.g., ECM materials, deposited in a spot will be determined, in part, by the cell type or types to be cultured (See Bhatia specification, paragraph [0060]). For example, ECM molecules found in the haptic microenvironment are useful in culturing hepatocytes such as collagen I, III, IV, laminin, and fibronectin (See Bhatia specification, paragraph [0060]). In one embodiment, Bhatia et al. teaches where collagen I was physisorbed to exposed polystryrene, a stencil (i.e., a mask) removed, and a 24-well PDMS ‘blank’ was applied (See Bhatia specification, paragraph [0073]). 
Additionally, Bhatia et al. teaches a specific embodiment of micropatterning of collagen where
PDMS stencil devices consisting of thick-membranes (~300 um) with through-holes (500 um with 1200 um center-to-center spacing) at the bottom of each well of a 24-well mold were provided (See Bhatia
specification, paragraph [0126]). Stencil devices were first sealed to tissue culture treated polystyrene
omnitrays, then each well was incubated with a solution of type-1 collagen in water for 1 hour at 37ºC
(See Bhatia specification, paragraph [0126]). The excess collagen solution in each well was aspirated,
the stencil was removed and a PDMS ‘blank’ (i.e., a 24-well mold without stencil membranes) was applied
(See Bhatia specification, paragraph [0126]). Then collagen-patterned polystyrene was stored dry at 4ºC
for up to 2 weeks (See Bhatia specification, paragraph [0126]). As such, the teachings of Bhatia et al.
suggest storing a PDMS surface dry when the ECM is collagen as recited in instant claim 35.

For claim 40(c) and 40(e), with respect to where the cells have contractile capability:
As discussed supra for claim 40, Kim et al. teaches that the microfluidic channel may be comprised of PDMS and at least one of the channel and the membrane surfaces may be coated with at least one of valvular interstitial and endothelial cells (See Kim specification, paragraph [0018], [0046], [0065]).  As evidenced by Filip et al., valvular interstitial cells are similar to smooth muscle cells in that they are extensively coupled by communicating junctions where these cells contract in response to epinephrine or angiotensin II thereby constituting where the valvular interstitial cells have contractile capability as recited in instant claims 40(c) and 40(e). 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Kim et al. does not expressly teach where the PDMS surface is reacted with an UV light reactive portion of a sulfo-SANPAH crosslinker using an UV light source as recited in instant claims 1(b), 24(b), 31(c), and 40, and where one or more extracellular proteins is covalently attached to a chemically reactive portion of the sulfo-SANPAH crosslinker as recited in instant claims 1(c), 24(c), 31(d), and 40(c).  However, the teachings of Viovy et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Kim et al. does not expressly teach storing the microfluidic device as recited in instant claim 31(e), seeding viable cells on the treated surface after storage so as to create attached cells as recited in instant claim 31(f), and wherein the storage is a wet storage as recited in instant claim 34.  However, the teachings of the BioLumina article satisfy cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Kim et al. does not expressly teach storing the microfluidic device as recited in instant claim 31(e), seeding viable cells on the treated surface after storage so as to create attached cells as recited in instant claim 31(f), and wherein the storage is a dry storage as recited in instant claim 35.  However, the teachings of Bhatia et al. cure these deficiencies by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
Kim et al. does not expressly teach where the exposing the selected area or pattern comprises masking the light so as to select the selected area or pattern as recited in instant claim 17, where the exposing the selected area or pattern comprises projecting the light in a light pattern so as to select the selected area or pattern as recited in instant claim 18, where the selected area or pattern comprises a linear pattern as recited in instant claim 20, where the one or more extracellular matrix proteins are covalently attached to patterned surface so as to create a treated patterned surface as recited in instant claim 24(c), where the patterned surface is a linear patterned surface as recited in instant claim 28, masking a portion of the PDMS surface to create a selected area or pattern as recited in instant claim 31(b), irradiating the selected area or pattern with the source of UV light as recite in instant claim 31(c), where the PDMS surface is a linear patterned surface as recited in instant claim 37, where the attached cells are grown along the selected area or pattern under the flow conditions where the cells become aligned with the selected area or pattern as recited in instant claim 40(e), and where the selected PDMS area or pattern is a linear area or pattern as recited in instant claim 43.  However, the teachings of Viovy et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the PDMS surface is reacted with an UV light reactive portion of a sulfo-SANPAH crosslinker using an UV light source as recited in instant claims 1(b), 24(b), 31(c), and 40, and where one or more extracellular proteins is covalently attached to a chemically reactive portion of the sulfo-SANPAH crosslinker as recited in instant claims 1(c), 24(c), 31(d), and 40(c), it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim and culture cells by utilizing a microfluidic device having a PDMS membrane surface that is modified by photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptides including collagen such that the PDMS membrane surface is reacted with the photoactivatable nitrophenyl azide group as an UV light reactive portion of the sulfo-SANPAH crosslinker when exposed to UV light from a UV light source in order to conjugate the sulfo-SANPAH crosslinker to the PDMS membrane surface and then reacting the N-sulfosuccinimidyl ester group as a chemically reactive portion of the sulfo-SANPAH crosslinker to an amine group of the RGD peptide or an amine group of the RGD motif within a collagen/fibronectin protein in order to covalently attach the RGD peptide/motif to the PDMS surface thereby creating a treated surface.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because microfluidic devices having a PDMS surface were known to be modified such that the PDMS surface is reacted with the photoactivatable nitrophenyl azide group and the N-sulfosuccinimidyl ester group is reacted to an amine group of the RGD group in order to conjugate the RGD peptide to the PDMS surface as taught by Viovy et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the methods of using microfluidic devices of Kim et al. have PDMS microfluidic channels and membranes that are photochemically crosslinked with sulfo-SANPAH and RGD adhesive peptide/motif and therefore photochemically crosslinking the PDMS membrane surface to a sulfo-SANPAH crosslinker such that the photoactivatable nitrophenyl azide group of the sulfo-SANPAH crosslinker is reacted with the PDMS membrane surface when exposed to UV light from a UV light source and the N-sulfosuccinimidyl ester group of the sulfo-SANPAH crosslinker is reacted with an amine group of the RGD peptide/motif would support the photochemical crosslinking of the PDMS microfluidic channels and membranes by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to storing the microfluidic device as recited in instant claim 31(e), seeding viable cells on the treated surface after storage so as to create attached cells as recited in instant claim 31(f), and wherein the storage is a wet storage as recited in instant claim 34, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim et al. and store the microfluidic device comprising a laminin treated surface in a wet condition such as in a solution at a temperature between 2-8ºC thereby preventing evaporation, contamination, and inactivation of the attached laminin, and then removing the device from storage in order to seed and culture interstitial cells on the laminin-treated surface.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because storing laminin coated plates and diluted coating solution at a temperature between 2-8ºC were known to prevent evaporation, contamination, and inactivation as taught by the BioLumina article.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the microfluidic devices of Kim et al. comprise attached RGD adhesion peptides, which laminin contains, to a photochemically crosslinked PDMS surface via a sulfo-SANPAH crosslinker so as to create a laminin-treated surface and therefore storing the microfluidic device in a wet condition such as in a solution at a temperature between 2-8ºC and then removing the device from storage would support the prevention of evaporation, contamination, and inactivation of the attached laminin and would support seeding and culturing cells onto the laminin-treated surface by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the exposing the selected area or pattern comprises masking the light so as to select the selected area or pattern as recited in instant claim 17, where the exposing the selected area or pattern comprises projecting the light in a light pattern so as to select the selected area or pattern as recited in instant claim 18, where the selected area or pattern comprises a linear pattern as recited in instant claim 20, where the one or more extracellular matrix proteins are covalently attached to patterned surface so as to create a treated patterned surface as recited in instant claim 24(c), where the patterned surface is a linear patterned surface as recited in instant claim 28, masking a portion of the PDMS surface to create a selected area or pattern as recited in instant claim 31(b), irradiating the selected area or pattern with the source of UV light as recite in instant claim 31(c), where the PDMS surface is a linear patterned surface as recited in instant claim 37, where the attached cells are grown along the selected area or pattern under the flow conditions where the cells become aligned with the selected area or pattern as recited in instant claim 40(e), and where the selected PDMS area or pattern is a linear area or pattern as recited in instant claim 43, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim and covalently photochemically crosslink a PDMS membrane surface with a sulfo-SANPAH crosslinker by utilizing a photomask or projecting a light pattern so as to UV-illuminate only at desired sites in order to create specific micropatterns on the PDMS microchannel surface such as in a linear pattern, reacting an amine group of RGD peptides to the sulfo-SANPAH crosslinker in order to conjugate extracellular matrix proteins such as laminin or collagen that contain the RGD sequence motif to the PDMS membrane surface in a linear pattern, and attaching viable cells to the RGD sequence motif of the extracellular matrix proteins where such attachment results in the cells being aligned along the linear micropattern of the PDMS microchannel surface.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because creating a linear micropattern on PDMS microfluidic channels and membranes were known to promote the adhesion of specific cells or cell compartments to specific sites by utilizing a photomask or projecting a light pattern so as to UV-illuminate only at desired sites, in order to create adhesion protein patterns as taught by Viovy et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the microfluidic devices of Kim et al. have micropatterned PDMS membrane surfaces that are treated by covalently photochemically crosslinking with a sulfo-SANPAH crosslinker and the RGD sequence motif of the extracellular matrix proteins and therefore utilizing a photomask or projecting a light pattern so as to UV-illuminate only at desired sites such as in a linear pattern in order to create adhesion protein/peptide patterns would support the promotion of adhesion specific cells or cell compartments to specific sites by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to storing the microfluidic device as recited in instant claim 31(e), seeding viable cells on the treated surface after storage so as to create attached cells as recited in instant claim 31(f), and wherein the storage is a dry storage as recited in instant claim 35, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim et al. and covalently attach one or more extracellular matrix proteins such as collagen I to the surface of a PDMS microchannel surface of a microfluidic device by using a sulfo-SANPAH crosslinker and storing the device dry at a temperature of 4ºC. An ordinary skilled artisan would have been motivated to modify Kim’s teachings in light of Bhatia’s teachings, because covalently attaching one or more extracellular matrix proteins such as collagen I to the surface of a substrate and storing the collagen-patterned PDMS substrate dry at 4ºC is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., treating a microfluidic device, covalently attaching collagen I to the microchannel surface of the device, and storing the device dry at a temperature between 2 and 10ºC) is well within the purview of an ordinary skilled artisan. Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to store a microfluidic device dry at a temperature of 4ºC by treating a microfluidic device comprising a microchannel comprising a surface where the microchannel surface is coated with collagen I that is covalently bound to the surface via a photo-activatable crosslinker because storing a collagen-micropatterned substrate dry at a temperature of 4ºC constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 11/20/20), BioLamina, “General Laminin Information,” available online at http://www.biolamina.com/laminin-product-questions-answers, 5 pages (2014) (cited in the Action mailed on 7/29/19), and Bhatia et al. U.S. Publication No.2006/0270032 A1 published on November 30, 2006 (cited in the Action mailed on 7/29/19), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 7/29/19), Ali et al., BioRes Open Access 2:241-249 (2013), and Filip et al., Circulation Res. 59:310-320 (1986), as applied to claim 1 above, and further in view of Ingber et al. U.S. Patent No. 8,647,861 B2 issued on February 11, 2014 (cited in the IDS received on 7/29/19), as applied to claims 22-23 herewith.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Kim et al. and Viovy et al. above. 
  
For claims 22-23, with respect to where the microfluidic device further comprises a porous membrane as recited in instant claim 22; and with respect to where the porous membrane comprises the surface as recited in instant claim 23:
In a specific embodiment in Example 2, Kim et al. teaches that microfluidic channels and membranes are modified by dynamic fibronectin (i.e., an extracellular matrix protein) coating or photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide based on previously developed methods (See Kim specification, paragraph [0065]).  After PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (See Kim specification, paragraph [0065]).  However, Kim et al. does not expressly teach where the PDMS membrane surface is porous.  
Ingber et al. teaches a system and method comprising an organ mimic device comprising a body having a central microchannel separated by one or more porous membranes (See Ingber specification, col. 3, lines 37-38; col. 10, lines 61-64) thereby constituting a device comprising a membrane and constituting where the membrane is a porous membrane.  Furthermore, Ingber et al. teaches that the porous membrane may be designed or surface patterned to include micro and/or nanoscopic patterns such as grooves and ridges, whereby any parameter or characteristic of the patterns may be designed to desired sizes, shapes, thicknesses, filling materials, and the like (See Ingber specification, col. 19, lines 18-23).  
The membranes are configured as to divide the central microchannel into two or more closely apposed parallel central microchannels, wherein one or more first fluids are applied through the first central microchannel and one or more second fluids are applied through the second or more central microchannels (See Ingber specification, col. 3, lines 38-44; col. 10, lines 64-67 to col. 11, lines 1-2; col. 31, lines 37-42).  As such, when reading the teachings of Ingber as a whole, Ingber et al. teaches a membrane surface that comprises a micropattern where the membrane is disposed within a microchannel, i.e., membranes configured as to divide a microchannel, thereby constituting where the membrane surface comprising a micropattern disposed within a microchannel as recited in instant claims 13(a), 20(a), and 27(a).  Therefore, the organ mimic device is a microfluidic device comprising a porous membrane (See Ingber specification, col. 8, lines 22-24; col. 19, lines 18-23) that necessarily has a surface, which can be micropatterned comprising first and/or second microchannels that are in fluidic communication with a fluid source comprising fluid (i.e., one or more first fluids are applied through the first and/or second central microchannel necessarily implies there is a first and/or second fluid source comprising fluid where the fluid is in contact with the surface that is disposed within the microchannel).  Thus, the teachings of Ingber et al. demonstrate that utilizing a membrane surface in a microfluidic device that is porous is well-known in the art as routine and conventional.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Kim et al. does not expressly teach where the membrane surface is a porous membrane surface as recited in instant claims 22-23.  However, the teachings of Ingber et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the membrane surface is a porous membrane surface as recited in instant claims 22-23, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim and utilize a microfluidic device having a PDMS membrane surface that is a porous membrane surface and is modified by photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptides such that a plurality of cells are attached to the RGD peptides and allowed to grown to confluence.  An ordinary skilled artisan would have been motivated to follow Kims’ teachings as modified by Ingber et al., because utilizing a porous membrane surface in microfluidic devices is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., culturing cells on a microfluidic porous membrane surface) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to modify the membrane surface such that it is porous in order to culture cells in a microfluidic environment because utilizing a porous membrane surface in microfluidic devices constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. WO2016/004394 A1 published on January 7, 2016 (cited in the IDS received on 2/4/22) in view of Viovy et al. U.S. Publication No. 2011/0306041 A1 published on December 15, 2011 (cited in the Action mailed on 9/22/20), and BioLamina, “General Laminin Information,” available online at http://www.biolamina.com/laminin-product-questions-answers, 5 pages (2014), and Bhatia et al. U.S. Publication No.2006/0270032 A1 published on November 30, 2006 (cited in the Action mailed on 10/3/18), alone or as evidenced by Brake et al., J. Cell Biol. 111:1275-1281 (1990) (cited in the Action mailed on 10/3/18), Ali et al., BioRes Open Access 2:241-249 (2013), and Filip et al., Circulation Res. 59:310-320 (1986), as applied to claim 1 above, and further in view of Halldorsson et al., Biosensors and Bioelectronics 63:218-231 (2015) (cited in the Action mailed on 7/29/19), as applied to claim 36 herewith.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Kim et al. and Viovy et al. above. 

For claim 36, with respect to where the storing of the microfluidic device comprises storing in a vapor proof packaging:
In a specific embodiment in Example 2, Kim et al. teaches that microfluidic channels and membranes are modified by dynamic fibronectin (i.e., an extracellular matrix protein) coating or photochemical crosslinking with sulfo-SANPAH and RGD adhesive peptide based on previously developed methods (See Kim specification, paragraph [0065]).  After PDMS surface modification, interstitial cells, from either aortic or mitral valves, are grown to confluence and later covered with a layer of endothelial cells (See Kim specification, paragraph [0065]).  However, Kim et al. does not expressly teach where the storage of the microfluidic device comprises a vapor proof packaging.  
BioLamina teaches that laminin coated plates and diluted coating solution can be kept at 2-8ºC for up to 4 weeks (See BioLamina article, pg. 2, 2nd paragraph).  However, the plates should be sealed with Parafilm® to prevent evaporation and contamination where the Biolaminin matrix will be inactivated if let dry (See BioLamina article, pg. 2, 2nd paragraph).
Halldorsson et al. teaches that microfluidic cell culture attempts to develop devices and techniques for culturing, maintaining, analyzing and experimenting with cells in micro-scale volumes (See Halldorsson article, pg. 219, col. 1, 1st paragraph).  Moreover, Halldorsson et al. teaches that PDMS has been widely used to produce microfluidic devices as it can be easily molded to create complex fluidic circuits (See Halldorsson article, pg. 223, col. 2, last paragraph).  Plus, some characteristics of PDMS such as gas permeability, optical transparency, and flexibility make it appealing for cell culture devices (See Halldorsson article, pg. 223, col. 2, last paragraph).  However, the valuable property of gas permeability also renders PDMS permeable to water vapor, which can cause drying problems in devices where the media volume is small compared to the surface area (See Halldorsson article, pg. 226, col. 2, 2nd paragraph).  Evaporation of even small amounts of water from medium can cause a significant shift in medium osmolarity, which can negative affect cell growth (See Halldorsson article, pg. 226, col. 2, 2nd paragraph).  One group of researchers fabricated culture vessel lids, of 1 mm thick PDMS, and reported reduced evaporation and stabilized medium osmolarity in long-term cultures (See Halldorsson article, pg. 226, col. 2, 2nd paragraph).  Thus, Halldorsson et al. provides an ordinary skilled artisan with a motivation to store a PDMS coated microfluidic device in a vapor proof packaging in order to preclude evaporation and control the osmolarity of the culture.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Kim et al. does not expressly teach where the storing of the microfluidic device comprises storing in a vapor proof packaging as recited in claim 36.  However, the teachings of the Halldorsson et al. and the BioLumina article cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the storing of the microfluidic device comprises storing in a vapor proof packaging as recited in claim 36, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Kim et al. and store the microfluidic device having a PDMS surface in a vapor proof packaging thereby preventing evaporation and controlling the osmolarity of the culture.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because PDMS microfluidic devices were known to result in evaporation resulting in osmolarity shifts that are detrimental to cell viability as taught by the Halldorsson et al.  Moreover, one of ordinary skill in the art at the time the invention was made would have been motivated to do so because storing laminin coated plates sealed with Parafilm® in a wet state at a temperature between 2-8ºC were known to prevent evaporation, contamination, and inactivation as taught by the BioLumina article.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the microfluidic devices of Kim et al. comprise attached an extracellular matrix protein comprising the RGD sequence motif such as laminin to a PDMS surface so as to create a treated surface and therefore storing the microfluidic device sealed with Parafilm® in a wet state at a temperature between 2-8ºC would support the prevention of evaporation, contamination, and inactivation of the attached laminin by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/4/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654